                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION


Edward Garrett,                  )
                                 )
                     Plaintiff,  )
                                 )                Civil Action No. 1:18-cv-2295-BHH
v.                               )
                                 )                               ORDER
Nancy A. Berryhill, Acting       )
Commissioner of Social Security, )
                                 )
                     Respondent. )
________________________________)

       This matter is before the Court on Plaintiff Edward Garrett’s application to proceed

without prepayment of fees in this action filed pursuant to 42 U.S.C. § 405(g), seeking

judicial review of the Commissioner of Social Security’s decision denying his application

for disability benefits. In accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule

73.02(B)(2)(d) (D.S.C.), the matter was referred to a United States Magistrate Judge for

initial review. On August 20, 2018, United States Magsitrate Judge Shiva V. Hodges

issued a Report and Recommendation (“Report”) outlining the issues and recommending

that the Court deny Plaintiff’s motion. Attached to the Report was a notice advising

Petitioner of his right to file written objections to the Report within fourteen days of being

served with a copy. On September 17, 2018, Plaintiff filed a notice indicating that he does

not object to the Magistrate Judge’s Report and that the filing fee would be promptly paid.

Indeed, it appears that Plaintiff paid the filing fee on September 21, 2018.

       The Magistrate Judge makes only a recommendation to the Court.                    The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court
is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. After review, the Court finds no clear error and agrees with the Magistrate Judge that

Plaintiff’s motion to proceed without prepayment of fees should be denied. Moreover, the

Court notes that the issue is now moot as the filing fee has been paid.

       Accordingly, the Court adopts and incorporates the Magistrate Judge’s Report (ECF

No. 6) and denies Plaintiff’s motion to proceed without prepayment of fees (ECF No. 3).

       IT IS SO ORDERED.

                                                            /s/Bruce H. Hendricks
                                                            Bruce Howe Hendricks
                                                            United States District Judge

October 15, 2018
Charleston, South Carolina




                                                2
